DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Non-FINAL action is in response to applicant’s amendment of 03 November 2022. Claims 1-2, 4, and 9-11 are pending. Claims 1,4, and 9-10 are currently amended, claims 3 and 5-8 are cancelled, and claim 11 is new. 

Response to Arguments
Applicant’s amendments, with respect to the claim objection(s) of claim 1 as set forth in the Office Action of 05 August 2022 have been fully considered and are persuasive. As such the claim objection as previously presented has been withdrawn. 
Applicant’s amendments with respect to the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 05 August 2022 have been fully considered are not persuasive.  Examiner notes that applicant did not provide any arguments regarding the claim interpretation under 35 USC 112(f) as set forth in the Office Action of 05 August 2022. The amendments do not overcome the claim interpretation and thus the claim interpretation under 35 USC 112(f) is maintained (see below under claim interpretation (112) for detailed analysis.

Applicant’s amendments/arguments, with respect to the rejection under 35 USC 112(a) as set forth in the Office Action of 05 August 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn.
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 05 August 2022 have been fully considered and not all are persuasive. Claim 4 recite “a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” is still indefinite. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations (see rejection below under 35 USC 112b).
Applicant’s amendments, with respect to the rejection under 35 USC 112(d) as set forth in the Office Action of 05 August 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. 

Applicant’s arguments with respect to claims 1-4, 6, 9-10 as being unpatentable under 35 USC 103 over Palan in view of Rheem further in view of Dooley have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) are: “a sensor unit (300) obtaining information on a surrounding environment” and “a controller (600) configured to control the driving unit (200) to follow the leading subject, wherein the controller (600) is configured to:…” in claim 1, “an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300)”, “a trajectory planning unit (620) planning a movement trajectory to follow the leading subject detected in the leading subject recognition unit (500) while avoiding the obstacles recognized in the environment recognition unit (610)”, “a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” in claim 4, and “a user input receiving manipulation information from a user” in claim 9.
The sensor unit (300) obtaining information on a surrounding environment corresponding structure is found on page 9 as being used for sensing obstacles and a leading subject and may use a sensor for obtaining distance information and various sensors for obtaining image information. For the controller, the specification and Fig. 3, discusses the use of algorithms as being part/computed by the controller/control unit (600). The user input receiving manipulation information from a user corresponding structure is found on page 32 as input means that may include a button, joystick, a touch pad, etc. The environment trajectory planning unit and the environment recognition unit algorithms/equations and their functions are described through the specification at least on pages 22-25.
However, the “driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” as recited in claim 4 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. Further, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the recited limitation(s) “a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620)” is/are indefinite. It is not clear for the examiner what the structure of this limitation and/or algorithm/equation for performing the function of this it imitation (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required.
In claim 9 line 3, the recited limitation “wherein the controller (600) stores (recognizes) information” is indefinite. It is unclear to the examiner how stores and recognizes are being used synonymously, does the controller store information, recognizes information, or recognizes information and stores the recognized information. Examiner interpret the limitation to recite wherein the controller stores information. 
Claims 10-11 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Palan et al (US 20190302775 A1) in view of Rheem (KR 20120060064 A) in view of NAM (US 20210039265 A1). 
With respect to claim 1, Palan discloses an autonomous driving cart (see at least [abstract]), the cart comprising: 
a storage unit (100) for storing goods (see at least [0049], Palan discloses placement surface which allows groceries or any suitable objects to placed thereon.); 
a driving unit (200) configured with a motor and wheels for driving, and coupled to the storage unit (100) (see at least [0029] and [0042]); and 
a sensor unit (300) configured to obtain information on a surrounding environment including a leading subject (see at least [0044-0045] and [0059]), and 
and a controller (600) configured to control the driving unit (200) to follow the leading subject (see at least [0023], [0042], [0059], and [0063]),
wherein the controller (600) is configured to: control the driving unit (200) to follow the leading subject when a distance with the leading subject is greater than a specific distance (see at least [0063], Palan discloses a specified following distance which maybe a range specified by a user and therefore the robot keeps the following distance as specified (follow if distance is not within the range).). 
However, Palan do not specifically teach wherein the controller is configured to stop moving when the distance with the leading subject is equal to or smaller than the specific distance, control the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance, and turn the sensor unit (300) towards the leading subject when the leading subject is not present within a detection range of the sensor unit (300) due to limitation in operation of the driving unit (200) and when the leading subject is expected to be out of the detection range of the sensing unit (300) so that the autonomous driving cart is turned by the driving unit (200). 
Rheem teaches wherein the controller is configured to stop moving when the distance with the leading subject is equal to or smaller than the specific distance (see at least [pages 2-4]), control the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance (see at least, [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves), and turn the sensor unit (300) towards the leading subject when the leading subject is not present within a detection range of the sensor unit (300) due to limitation in operation of the driving unit (200) and when the leading subject is expected to be out of the detection range of the sensing unit (300) so that the autonomous driving cart is turned by the driving unit (200) (see Rheem, [pages 2-4], Rheem teaches tracking an object (user) and moving the tracking information in accordance with the control signal in the direction in which the tracking object (user) moves and it is possible according to the control signal in the direction in which the tracking target moves to adjust the cart in the desired position in front of or behind it.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan to incorporate the teachings of Rheem wherein the controller is configured to stop moving when the distance with the leading subject is equal to or smaller than the specific distance, control the driving unit (200) such that the direction of the sensor unit (300) turns towards the leading subject by turning the sensor unit (300) at a stopped location when the distance with the leading subject is equal to or smaller than the specific distance, and turn the sensor unit (300) towards the leading subject when the leading subject is not present within a detection range of the sensor unit (300) due to limitation in operation of the driving unit (200) and when the leading subject is expected to be out of the detection range of the sensing unit (300) so that the autonomous driving cart is turned by the driving unit (200). This would be done to increase convenience of users by providing an intelligent cart which does not interfere with the progress of the user by moving the cart along the user in a state where the user is located at the front (see Rheem para 0008). 
Palan as modified by Rheem do not specifically teach wherein the sensor unit (300) being turnable independently from the storage (100); wherein as the autonomous driving cart is turned by the driving unit (200), the sensor unit (300) is reverse-turned such that a direction of the autonomous driving cart and a direction of the sensor unit (300) are matched.
NAM teaches wherein the sensor unit (300) being turnable independently from the storage (100) (see at least [0058-0059]); wherein as the autonomous driving cart is turned by the driving unit (200), the sensor unit (300) is reverse-turned such that a direction of the autonomous driving cart and a direction of the sensor unit (300) are matched (see at least [0058-0060] and [0183], NAM teaches rotating the sensor of a robot in any direction “360 degrees” (reverse turn) according to the purpose and Palan teaches the obvious purpose of tracking and following a person.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Palan as modified by Rheem to incorporate the teachings of NAM wherein the sensor unit (300) being turnable independently from the storage (100); wherein as the autonomous driving cart is turned by the driving unit (200), the sensor unit (300) is reverse-turned such that a direction of the autonomous driving cart and a direction of the sensor unit (300) are matched. This would be done to secure the accuracy of task (purpose) execution (see NAM 0005-0006).
With respect to claim 2, Palan discloses wherein the sensor unit (300) includes any one or a plurality of devices selected from a depth camera, a camera, an ultrasonic sensor, a vision sensor, and a distance sensor (see at least [0044-0045] and [0067]). 
With respect to claim 4, Palan discloses wherein the controller includes: 
an environment recognition unit (610) recognizing an environment including obstacles on the basis of information obtained from the sensor unit (300) (see at least [0044], [0059], [0063], and [0069]); 
a trajectory planning unit (620) planning a movement trajectory to follow the leading subject while avoiding the obstacles recognized in the environment recognition unit (610) (see at least [0023], [0059], and [0063], Palan discloses navigating (following) a person and/or detecting obstacles and avoiding obstacles.); and 
a driving control unit (630) controlling the driving unit 200 according to the movement trajectory planned in the trajectory planning unit (620) (see at least [0023], [0042], [0059], and [0063]).
With respect to claim 9, Palan discloses a user input receiving manipulation information from a user (see at least [[0034]), wherein the controller stores (recognizes) information on the leading subject, follows the leading subject, and stops moving the cart according to the manipulation information received via the user input. (see at least [0034], [0053], [0059], and [Claim 18], Palan discloses that the robot following a person by staying within a threshold of the person or range which maybe inputted (manipulated) by the person, therefore it stops from following the person any further when the distance to the person is within a threshold (equal to or smaller than) the specific distance.).
With respect to claim 10, Palan discloses wherein the controller (600) switches a driving mode according to the manipulation information received via the user (see at least [0034] and [0052], Palan discloses switching driving according to input parameters or preferences inputted by the person (user).).
With respect to claim 11, Palan discloses wherein the user input includes any one of a button, a joystick, or a touch pad (see at least [0034], [0053], and [0059], discloses that the robot following a person by staying within a threshold of the person or range which maybe inputted (manipulated) by the person, therefore it stops from following the person any further when the distance to the person is within a threshold (equal to or smaller than) the specific distance.). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667